Name: Commission Regulation (EEC) No 2528/87 of 19 August 1987 amending for the fourth time Regulation (EEC) No 2102/84 on harvest, production and stock declarations relating to wine-sector products
 Type: Regulation
 Subject Matter: food technology;  agricultural activity;  Europe;  information technology and data processing;  foodstuff;  beverages and sugar
 Date Published: nan

 22. 8 . 87 Official Journal ot the European Communities No L 240/ 11 COMMISSION REGULATION (EEC) No 2528/87 of 19 August 1987 amending for the fourth time Regulation (EEC) No 2102/84 on harvest, produc ­ tion and stock declarations relating to wine-sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1972/87 (2), and in particular Article 3 (4) thereof, Whereas Article 15 of Commission Regulation (EEC) No 2102/84 (3), as last amended by Regulation (EEC) No 2467/86 (4), provides that, in the light of specific produc ­ tion structures and the administrative difficulties found in Greece, certain categories of producers in that Member State should be exempted from the obligation to make harvest declarations for the 1984/85, 1985/86 and 1986/87 wine-growing years ; whereas the current situa ­ tion warrants an extension of this exemption for a further two wine-growing years ; Whereas a lack of precision in the wording of the text relating to the exemption from the obligation to submit a grape harvest declaration has meant that the Member States are not applying this provision in a uniform manner ; whereas this text should be made more precise whilst ensuring continuity in the application of the provi ­ sions in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, 1 . In Article 1 : (a) the second subparagraph 1 is replaced by the follo ­ wing : 'However, the following shall not be required to submit a harvest declaration :  harvesters whose whole grape production is intended for consumption as such for drying or for processing directly into grape juice ;  harvesters whose holdings comprise less than 10 ares of vines and of whose harvest no part has been or will be marketed in any form what ­ soever.' ; (b) paragraph 2 is replaced by the following : '2 . By way of derogation form the first subpara ­ graph of paragraph 1 , and without prejudice to the obligations resulting from Article 2, Member States may be exempt from the obligation to submit harvest declarations :  harvesters who process themselves the whole of their harvest of grapes into wine or cause it to be processed on their behalf ;  harvesters associated with or belonging to a wine cooperative or group who deliver the whole of their harvest to that wine cooperative or group.' 2 . Article 2 (2) is replaced by the following : '2 . Where use is made of the option provided for in Article 1 (2), the production declaration referred to in paragraph 1 must contain all the information necessary for determining the yields per hectare obtained on the holdings of each of the harvesters.' 3 . In the first subparagraph of Article 15, the words 'for the 1984/85, 1985/86 and 1986/87 wine-growing years' are replaced by 'for the 1984/85 to 1988/89 wine ­ growing years'. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2102/84 is hereby amended as follows : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 84, 27. 3 . 1987, p. 1 . (2 OJ No L 184, 3 . 7. 1987, p. 26 . (3) OJ No L 194, 24. 7 . 1984, p. 1 . M OJ No L 211 , 1 . 8 . 1986, p. 17 . No L 240/ 12 Official Journal of the European Communities 22. 8 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 August 1987 For the Commission Frans ANDRIESSEN Vice-President